Citation Nr: 1707293	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a low back disability,

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran service-treatment records (STRs) are unavailable for review as they were destroyed in a fire.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service records of the Veteran have been obtained and confirm that the Veteran served in an Airborne division.  He earned a parachutist badge and made 14 jumps which are documented.  These records include a 2010 statement of the Veteran in which he described being involved in a motor vehicle accident (MVA) while stationed at Fort Bragg.  He indicated that his lower extremities were pinned in the accident and that since the accident, he had experienced neck, back, and lower extremity problems.  In another statement, he described his parachute jumps.  The Veteran has also asserted that his parachute jumps and the impact he sustained in those jumps also resulted in his claimed neck, back, and lower extremity (knees and feet) disabilities.  With regard to hearing loss, the Veteran indicated that he was exposed to acoustic trauma from aircraft/flight line noise.

The Veteran was afforded VA examinations.  At this juncture, the Board notes that the STRs obviously were unavailable.  With regard to hearing loss, the examiner indicated that without any audiometric records from at or near the time of service, the examiner could not determine whether or not hearing loss began in service.  During the case history interview, the examiner noted that the Veteran reported that his hearing loss was so gradual in onset that he did not know when it began.  He reported that he went to a doctor about 35 years ago and was told his hearing was normal, but those records were also not available.  After the examination, the Veteran reported that the examiner did not accurately report his past history and there must have been a misunderstanding.  The Veteran related that when he was employed by General Electric, he was afforded a hearing test about 35 years ago and was told that his hearing was not normal.  No attempt has been made to secure those records.  Thus, the Board finds that the employer records should be requested.  In addition, the Board finds that a medical addendum should be obtain to address whether the Veteran's current hearing loss is the type of hearing loss which is compatible with inservice acoustic trauma as described by the Veteran.  The lack of STRs should not be the sole factor in the causation opinion.

With regard to the Veteran's neck and back disabilities, the examiner noted that the Veteran did not report an inservice injury.  The examiner noted that the Veteran did give a history a hard landing (parachute) and an MVA, but neither of these incidents appeared to have resulted in a chronic condition.  The Board notes that this rationale is insufficient given the fact that the Veteran has current neck and back disabilities.  The Board finds that an addendum should be obtained to address whether the MVA as described by the Veteran, and the repeated parachute jumps and the impact sustained therefrom, are etiologically related to current disabilities.  The lack of STRs should not be the sole factor in the causation opinion.

With regard to the knees and feet, the examiner opined that these disabilities were not caused by or a result of his military service including parachute jumps, noting that there was no record of injuries during service; however, the Veteran did report injuries.  The Board finds that an addendum should be obtained to address whether the MVA as described by the Veteran, and the repeated parachute jumps and the impact sustained therefrom, are etiologically related to current disabilities.  The lack of STRs should not be the sole factor in the causation opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the appropriate medical release and information about his former employer, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment while he was employed by General Electric.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Obtain a VA audiological addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hearing loss had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's report that he was exposed to acoustic trauma from aircraft/flight line noise.  The examiner should address whether the Veteran's current hearing loss is the type of hearing loss which is compatible with inservice acoustic trauma as described by the Veteran.  The lack of STRs should not be the sole factor in the causation opinion.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that disabilities of the neck, low back, knees, and feet, had their clinical onset during service, or arthritis was manifest within one year of service, or are otherwise related to any in-service disease, event, or injury.  The examiner should consider the Veteran's report of making 14 parachute jumps and being involved in an MVA during which time his lower extremities were pinned.  His statements contained in his records should be reviewed.  The examiner should address whether the MVA as described by the Veteran and the repeated parachute jumps and the impact sustained therefrom are etiologically related to current disabilities.  The lack of STRs should not be the sole factor in the causation opinion.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

